Citation Nr: 9924071	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-41 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had two periods of active service from July 1951 
to June 1954, and from February 1955 to May 1956, as well as 
periods of inactive duty for training (INACDUTRA) and active 
duty for training (ACDUTRA) service to include a period of 
ACDUTRA from July 24, 1982 to August 7, 1982 with the U.S. 
Army Reserve (USAR).  This case was originally before the 
Board of Veterans' Appeals (the Board) on appeal from a 
rating decision of the Department of veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  By final 
decision dated March 1998, the Board awarded an increased 
rating of 10 percent for the service-connected bilateral 
inguinal herniorrhaphies, and reopened the veteran's claim 
for service connection for status post myocardial infarction.  
The Board then REMANDED the issue of entitlement to service 
connection for status post myocardial infarction to the RO 
for further development.  


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held "that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 ( 1998).  The 
veteran's representative in its Informal Hearing Presentation 
dated July 1999, citing Stegall, contends that that this case 
must be remanded to the RO for compliance with the Board's 
prior Remand directives.

As noted in the Introduction, this issue was previously 
remanded to the RO for further development, to include a 
directive that the RO undertake a search for all of the 
veteran's USAR medical and personnel records for his period 
of reserve service.  It appears from the record that the RO 
never attempted a general search for the veteran's reserve 
records although a written request was mailed to three 
specific Army medical facilities.  

Thus, this case must be again REMANDED to the RO for further 
development in compliance with the earlier directives of the 
March 1998 Remand, as follows:

1.  The RO should undertake a search for 
all the veteran's USAR medical (to 
include inpatient and outpatient 
treatment records) as well as his 
personnel records from his period of 
reserve service.

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for status post myocardial 
infarction.  In the event the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate time period 
to respond thereto.

Thereafter, the case should be returned to the Board fur 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


